DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/23/21 have been fully considered and are persuasive. Applicant’s amendments have overcome every objections to the claims and the 35 USC 102 and 103 rejections previously set forth in the office action mailed 07/27/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. Gregory Mullin, on 09/29/21 and 9/30/21.
The application has been amended as follows:
IN THE CLAIMS:
Claim 2, lin. 3, “the drape” is amended to --the surgical drape--.
Claim 6, lin. 2, “the drape” is amended to --the surgical drape--.
Claim 9, lin. 3, “the drape” is amended to --the at least one lip--.
Claim 10: 
lin. 3, “at least one lip” is amended to --the at least one lip--; 
lin. 3, “the lip is engaged” is amended to --the at least one 
lin. 4, “the lip is disengaged” is amended to --the at least one lip is disengaged--.
Claim 11:
lin. 2-3, “each lip” is amended to –[[each]]the at least one lip--; 
lin. 3, “the respective lip” is amended to –the at least one lip--;
lin. 4, “the lip is engaged” is amended to --the at least one lip is engaged--; “a respective drape lip” is amended to --[[a]]the respective drape lip--;
lin. 4-5, “the lip is disengaged” is amended to --the at least one lip is disengaged--.
Claim 12, lin. 3, “the drape” is amended to --the surgical drape--.
Claim 13, lin. 4-5, “each side portion” is amended to --each of the at least one side portion--.
Claim 14, lin. 3, “the drape” is amended to --the surgical drape--.
Claim 15, lin. 2, 3, and 4, “the drape” is amended to --the surgical drape--.
Claim 18, lin. 2, “the drape” is amended to --the surgical drape--.
Claim 19:
line 5, “a portion of the drape” is amended to --a portion of the surgical drape--;
line 5-6, “locating the drape” is amended to --locating the surgical drape--;
line 7, “with the drape” is amended to --the 
Claim 20, lin. 2, “the drape” is amended to --the surgical drape--.

Reason for Allowance
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 2-18 and 20 are also allowed for being dependent from allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Malackowski, US20140261456, Figs. 2-3, discloses a camera and a drape. However Malackowski does not disclose a surgical drape include a drive transfer element and a packaging insert to engage the surgical drape as claimed.
-	Faasse et al., US20160135895, Fig. 3 discloses a device packaging. However Faasse does not disclose a surgical drape include a drive transfer element and a packaging insert to engage the surgical drape and a packaging insert having a body and retention portion engageable with the drive transfer element of the surgical drape as claimed.
-	Merboth et al., US20030168370, Figs. 1-2 discloses a device packaging with insert for holding allograft implant. However Merboth does not disclose a surgical drape include a drive transfer element and a packaging insert to engage the surgical drape and a packaging 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771